       Case 9:18-cv-00085-RC-ZJH Document 6 Filed 01/04/19 Page 1 of 5 PageID #: 26



                            DM ITS) STATES i)I.ST/UCT COURT

                            EAS T EMM DISTRICT OF TEXAS
                                      filed
                               TER CTcourt

 IrUOVD JOHNiDM                     JAN 0 4 2019
      P£Tm6M£R \
                           BY
 V,                        deputy                  •¦ ¦   ViL ACTibhi hid, f $ \J -$5

U3RIE D i DlR.TD J
      K bHM l,


                          hmms petition to AiPl i mm
                                       6F Mi-ISUATE


 KJlllOkEK bUEdi INCmPUANLE UIITH T E. MM&TMTZS /JfilM TO AMEND THEi DM
 issues 0)mL&) dufstms at the tDMimmmt level ih rilatim to m m \m
/ID RE DETAIL wrm I hi f OR A P UPERIS LsRAHllNE,

                                 BRIEF HIST6R flF LLiWA

PRISDKl OFFICIALS INTENTIONALLY DENIED PeTITIdNER A OPRdR UNlP/ TO ATTEND DiSCtDUMMY
I il: A RIMS DM Hb\l, M, Ml,. PRIOR 70 UCH MTE ON NOV 7, M THE &UASTTWTE COUN EL
                                                                C                  ->

CDMISDC.TER THE PRINTOUT U/IERE PETITIONER STATE J) VES Ht\ UMT TO ATTEND THE HEP/UNO
THEM COUNSEL SU STI UTE ASK IMj DO YOU LPM l ETITHM ASK COUNSEL SU&&TIWTE\
"klHY ARE you ASKUiD HDti i PLEAD , UHE / JUST WFD/UH TOD YE / IT ANT TO ATTEND THE , ,,
  ERRIMS? SUMnrur£ counsel responded it/ SANMLTE7 x/m A--DOT OF H£.Re!'\ 'Thi
WA THE ONLY ATTENDANCE ALL/jlJEQ X MS DEFDKE THE DI CIPLINARY EARlNk
      Case 9:18-cv-00085-RC-ZJH Document 6 Filedt 01/04/19 Page 2 of 5 PageID #: 27


                                       LE6AL Ukl lS
                            COlUSTnuTiOMAL RitHT ) lNE btiMmM
                                      PKbtEbU E PR CESS

COU SEL SUBSUTum SUBVERSIVE ACT VIOUiTEl) PROCEhlJPt MHm, AT THE 6 FF lOt /{ NO TI FI lfI TiOk)
THE W D (Y DPS LATEKl s) OUT AMI THE UAS SUBVERT TV Eli SI AC LED,, M DO CUM MI
MSb SHRiJS THE imiilNT MEdWATtOM LA) MVS LAM DM MOV, hMOTJ M£ Hd C/RCIM C:3).,
m\mcrif accused mas EtamD FRm any p rt of the evidence st/ieeI am not. ,
THE HE AMR C STATE1* THE l) D DMttS TO SuDPORT cA MAIVED ~A TTENDANCE *7 / /// HO
 RimDS DF PRISEHTS DP PETniDMER DUfilHC TIE STAR I DA EMI) 1 HE Of THE l) ISC IEL I HA A Y EAR iML,!
MbTIce THE( HEARlhl& LEMTTH HU MUTES ME OM/J 3miM, 33 SECONDS < * • A NO 71 TIE DO SECURITY
 TAFF ON 8-BM \ 7- OD IN.FMM PETITIONE THAT ETiTl/wJs DI CI PUMA A HEAMM MM I cl
   ttSS DR A LAY AN MAS PREVIOUSLY PHOVIM'D Td PET T/D/iJEA,
PmOM OFFICIALS HAS A HISTORY OF Ml ELAT INC THI CdNSTITUT/DNAL Rl&HT Tfl rr£M.««
blSUPUNMy /1EA/UMDS /FT THE ENHANCE MIME MET/i/jD TO AVE 7/ i X f LEVEL 3 DA 3 ,
OFFENSE 7b Be , MR IE V/VH.E MO, Ml)HDD 7 AS X SEEP I and A f HAltVMCE ND* dDHDD
Hi03 Step i mid A and eruevance mo* Aohodalsse step i aha xledh
DUMA THE D/M Am ACTION OkDEAEI) Bl THE IHAirtSTAATE THE SUPRA &R&UNDS IN AS /Al TAC
f\D\ BbM ADMiNlSTMTM APPEAL THAT MAS i UEC LLY C NFISCATED Tl-Mm/I U lif , , ,
SHARE DO UN Pb L I.
PnmoNfi kiiSH for in a hi sip ate td reviem at bums A and L dm the ecmel

                              CD MST l I (j 1WNAL LENAL ANAL YSIS

 PETITIONE S RICHT TO BE HEARD LJM IN FACT VIOLATE)) AT THE DISCRETION df PTHSOaL .
DFFICIflLS SE URIT STAF ND AblN NISTR 77\JE PEASDM L IDHEM C DU£ PADCESS PMTMTMa/S
Re uire prisoners be free df a/ mfmrv and pur timeless u e dr /uj/imrrvf sle
H/1MR/IH/IM U LAME\ 7 7 FJd NO ( UN UN IMMlfiMTi COAlA/ i
LDUF PROCESS PROTECTION RELUME CnHlLV CDEAE TTEA OFFENDERS BE CS-DJE NOTICE HMD E/Uf
        Case 9:18-cv-00085-RC-ZJH Document 6 Filed 01/04/19 Page 3 of 5 PageID #: 28

OPPdRlUMiry 'TO BE HEART BEFORE BEIHE DEPRIVED df PR}/ EEES)SEE HYDRiCK 1/ HlJHTER
i L F. 3d IT 77 (TTH UR, mU, [DUE P OCESS PERU/JUT HEM/AJR BEFORE p/EWMB A ...
PROVIDED LIBERti ID TERES f) SEE CHAM ERS V, COLO < DEPT, 3P CORR. dQS F,3 /137        HI
ilDTH c . Mo), (Out imCEST PROTECTION E&UIRE P/USSA/EAS JUbE BE SU£3'£Cf£D TO, ,
r
M&mhM Deprivations df Tibert/* "despite prison official //v/erfst pidiscretjdm end
FLEXIimiry) ££ HATCH V. a. :. ISA F,3d P L-UHV tnx, cut, nvi),

    NDER THE SUPRA PETITIONER SHDLJS PRISON OFFICIALS WiRPEREb UI7JJ /JSfAT JJ/ FSTfM7
DEPR VED P&bLEWAL AS CONSTITUTIONAL! 7 / /J'UFFJCl£jJt) J££ COlf/BM V, OPETPF3?£

Ft 3d AID I IXi (STH UR, 1004) SAT IS NE .




                                        CONCLUSION

For the fore coins reasons set out i this amended petition to J eas by mm
DF MAU TR/ITE ASK THI HANDRABLF ffl/l&IST AJE TO NT RELIEF£dU6H7SuAMNm.
  Case 9:18-cv-00085-RC-ZJH Document 6 Filed 01/04/19 Page 4 of 5 PageID #: 29




                          UNiTEft STAT S DISWCT CDURT

                          E/l TERkl bl TRiU OF TEXAS


                               DPfICE BE THE CLFM

                                     l)EC> XlblT



HONORABLE LIMITED STATES DISTRICTCOlMT EMTTM AlSTmJMii A TOCUSCLERK.

UNITED STATES DISTRICT COURT EfIS TERM DISTRICT f TEXAS

I H N, THIRD STREET
LDP KIM x TtX7l'j 7XH0I

pe: elldvd jdhnsdm \/, imp dai/is di .tdcj-cid
    CIVIL ACT IAN NOSNSCV-SS

bE/m ns St dole i
EN LOSED FOR FILING IS PETITIONER'S AWEMED PETITION Tb i KISH Li1/ OARER
DF MIW-ISTMTe


                                       Please 6i/e notice upon receipt


      'THANK OU RESPEC FUL i FDR Tim ASSISTANCE,
Case 9:18-cv-00085-RC-ZJH Document 6 Filed 01/04/19 Page 5 of 5 PageID #: 30




                                                         q
                                                         vj
                                                         v~
                                                               s     >11
                                                                           \
                                                                           jaj     Q>
                                                                                   <r-
                                                                     •'J
                                                                     •
                                                                               I
                                                         • 2                       '-n
                                                                     Xl
                                                                     ¦     =C      x             i

                                               *t *
                                               , i-      ¦=e
                                                         \      »
                                                         ¦
                                                                     '¦
                                                         =3    fC
                                                               fc!   I
                                                         •t3
                                                                                         i.n
                                                                                         (p
                                                                                         iV.!
                                                                                          B
                                                                                          i'i
                                                                                           i
                                                                                         • ;"}
                                                                                         C!
                                                                                         (i
                                                                                         !.;';




                                      c:
                                       §
                                      <-



                                      PI

                                         L.

                                      <6
                                     <i »
        ElmJQMtSO %H0%S PDLUAiKVUNIT'MORTH OUSO m   ~i
